Citation Nr: 1748006	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a burn scar to the right leg, ankle, and foot.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of a right eye injury (claimed as bilateral eye injury).

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of trauma to left upper orbit/eyelid without permanent vision problems or pathology (claimed as bilateral eye injury).

4.  Entitlement to service connection for residuals of a right eye injury.

5.  Entitlement to service connection for residuals of trauma to left upper orbit/eyelid without permanent vision problems or pathology.

6.  Service connection for bilateral knee condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a November 2016 hearing before the undersigned Veterans Law Judge (VLJ).

The issues of entitlement to service connection for residuals of bilateral eye injury and entitlement to service connection for bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right leg, ankle, and foot burn scar has not been deep, has not caused limited motion, and has been singular in number throughout the appeal period.

2.  An unappealed July 2008 rating decision denied entitlement to service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid, based on determinations that the evidence failed to establish that the Veteran had any remaining symptoms associated with the in-service injuries.  The Veteran was notified of this decision in August 2008 and did not initiate an appeal, and no new and material evidence was received within one year of the decision. 

3.  New and material evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection residuals of a right eye injury and trauma to left upper orbit/eyelid.


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for a right leg, ankle, and foot burn scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7804 (2016).

2.  The July 2008 rating decision, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).


3.  The additional evidence received since the July 2008 rating decision is new and material, and the claims of entitlement to service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.
 
II.  Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran seeks entitlement to a higher disability evaluation for a right leg, ankle, and foot burn scar, which has been rated as 10 percent disabling under Diagnostic Code 7804.  

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2016).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Turning to the evidence of record, the Veteran was afforded a VA examination for burns in May 2010.  The Veteran reported that his ankle was burned as a result of an electric shock.  On physical examination, the examiner noted a scar with a maximum width of three inches and a maximum length of two inches.  The total area of the scar was less than six square inches or 39 square centimeters.  The scar was superficial and painful, but had no signs of skin breakdown, no inflammation, no edema, and no keloid formation.  

During a February 2012 VA examination for a peripheral nerve condition associated with his service-connected right ankle burn, the examiner reported that the Veteran's had one painful burn scar on his right ankle.  The scar was not unstable and was less than deep partial thickness.  The examiner reported that the scar was superficial and measured seven and half by five centimeters, with a total approximate area of 37.5 centimeters.  

During the November 2016 hearing, the Veteran testified that his right ankle occasionally gave way, especially with weather changes.  He reported that it was difficult to get up in the mornings.  He reported occasional swelling, tingling, and increased sensitivity.  The Veteran is, however, separately rated for residual neuropathic pain involving superficial peroneal nerve associated with the right ankle electrical burn scar.

In short, the Veteran has one painful scar.  There is no evidence of 3 or 4 unstable or painful scars to warrant a higher rating under Diagnostic Code 7804.  There is no evidence that the scar is deep or causes limited motion to warrant a higher rating under Diagnostic Code 7801.  Accordingly, the Board must deny an evaluation in excess of 10 percent for the Veteran's right ankle and foot burn scar based on the evidence of record at this time.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7804.  

III.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim. 38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

In the instant case, the RO denied the Veteran's initial claim for service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid, in July 2008 because the Veteran did not have a diagnosis or residual symptoms related to his in-service injuries.

In VA treatment records dated in July 2010 the Veteran was assessed as having left upper eyelid pain with twitching.  December 2011 VA treatment records shows that the Veteran now has a diagnosis of dry eye syndrome in both eyes.  

The Board finds that the evidence submitted since the July 2008 rating decision in support of his claim for entitlement to service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid is new and material.  To this extent only, the benefits sought on appeal are granted.






ORDER

Entitlement to an initial rating in excess of 10 percent for a burn scar to the right leg, ankle, and foot is denied.

New and material evidence having been submitted, the claims of entitlement to service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid are reopened.


REMAND

I.  Bilateral Eyes 

The Board finds that new VA examinations are necessary prior to the adjudication of the Veteran's now reopened claims for the claim for entitlement to service connection for residuals of a right eye injury and trauma to left upper orbit/eyelid.  See 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4).

II.  Bilateral Knees

The Veteran has not been afforded a VA examination for his claimed bilateral knee disability.  The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After undertaking the development above to the extent possible, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his bilateral eye and bilateral knee conditions.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the appropriate examiner should address the following inquiries:

(a)  Identify all current diagnoses associated with the Veteran's right eye, left eye, and bilateral knees that have been present at any time during the appeal period.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right eye, left eye, or bilateral knee condition is caused by or etiologically related to active duty service.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


